Illinois Official Reports

                                           Appellate Court



                  Lee v. Six Flags Theme Parks, Inc., 2014 IL App (1st) 130771




Appellate Court              DONNA L. LEE, Personal Representative of the Estate of Thomas J.
Caption                      Lee, Deceased, Plaintiff-Appellant, v. SIX FLAGS THEME PARKS,
                             INC., a Corporation, d/b/a Six Flags Great America, Defendant-
                             Appellee (Royal Crane Service, Inc., a Corporation, Defendant).


District & No.               First District, Sixth Division
                             Docket No. 1-13-0771


Filed                        May 9, 2014


Held                         Summary judgment was properly entered for defendant theme park in
(Note: This syllabus         an action alleging wrongful death and survival claims based on
constitutes no part of the   construction negligence and premises liability arising from the fatal
opinion of the court but     injuries suffered by plaintiff’s decedent when he fell while
has been prepared by the     dismantling a ride known as the “Splash Water Falls,” since plaintiff
Reporter of Decisions        failed to raise a genuine issue of material fact as to whether defendant
for the convenience of       was directly liable or vicariously liable based on contractual,
the reader.)
                             supervisory or operational control over the project, and, furthermore,
                             with respect to premises liability, there was no genuine issue of
                             material fact as to whether defendant had actual or constructive
                             knowledge of the conditions that led to decedent’s fall.



Decision Under               Appeal from the Circuit Court of Cook County, No. 10-L-5824; the
Review                       Hon. William E. Gomolinski, Judge, presiding.




Judgment                     Affirmed.
     Counsel on                Robert B. Pattison, of Law Offices of Robert B. Pattison, Ltd., of
     Appeal                    Chicago, for appellant.

                               Richard J. Leamy, Jr., and Robert H. Fredian, both of Weidner &
                               McAuliffe, Ltd., of Chicago, for appellee.


     Panel                     JUSTICE REYES delivered the judgment of the court, with opinion.
                               Presiding Justice Rochford and Justice Lampkin concurred in the
                               judgment and opinion.




                                                 OPINION



¶1         Plaintiff Donna L. Lee, personal representative of the estate of the late Thomas J. Lee,
       appeals orders of the circuit court of Cook County granting summary judgment in favor of
       defendant Six Flags Theme Parks, Inc. (Six Flags), on counts I, II, III and IV of plaintiff’s
       complaint, which alleged wrongful death and survival claims based on theories of construction
       negligence and premises liability. Counts I and II were brought on behalf of the estate, while
       counts III and IV were brought as survival actions. On appeal, Donna argues Six Flags retained
       sufficient control over the work performed by its contractor to owe a duty of care to Thomas.
       Donna also argues there are genuine issues of material fact precluding the entry of summary
       judgment on her premises liability claims. For the following reasons, we affirm the judgment
       of the circuit court.

¶2                                        BACKGROUND
¶3         On July 3, 2008, Donna filed a complaint against Six Flags and Royal Crane Service, Inc.,
       in the circuit court of Cook County.1 The complaint generally alleged that prior to March 11,
       2008, Six Flags was engaged in the project of dismantling a steel structure known as the
       “Splash Water Falls” amusement ride (ride), using Campanella & Sons (Campanella) and
       Royal Crane as contractors. Thomas, employed by Campanella as a heavy equipment


             1
            Royal Crane is not a party to this appeal. The orders appealed from in this case also ruled upon
       issues in third-party actions that are not involved in this appeal.

                                                     -2-
     mechanic, was assigned to assist in dismantling the ride by disconnecting and removing
     structural steel.2
¶4       On March 11, 2008 Thomas and coworkers had disconnected a motor on a platform 43 feet
     above ground. The motor was lifted from the platform and moved to the ground, resulting in a
     large opening in the platform, which was not covered or barricaded. Thomas and coworkers
     then were connecting cables from a crane to a component known as the pan, which was also 43
     feet above ground. During this preparatory work, Thomas fell to his death, through the opening
     created by the removal of the motor from the platform.
¶5       Donna’s complaint was comprised of four counts. Count I sounded in negligence on a
     premises liability theory, alleging Six Flags knew of the dangerous conditions on its land, but
     failed to exercise reasonable care to protect invitees, including Thomas. Count II sounded in
     construction negligence, alleging Six Flags retained sufficient control over the manner and
     method of the safety aspects of the project to incur liability for the negligence of Campanella
     and had actual knowledge the work would create the dangerous condition, yet failed to provide
     a safe place or platform upon which Thomas could work. Counts III and IV alleged survival
     actions based on the theories of premises liability and construction negligence, respectively.
     Counts II and IV, the construction negligence claims, also alleged Six Flags was negligent in
     hiring Campanella.
¶6       On January 11, 2013, following pretrial discovery, Six Flags filed a motion for summary
     judgment on the four counts of the complaint alleging construction negligence and premises
     liability with respect to Six Flags. On January 18, 2013, Six Flags filed an amended motion for
     summary judgment on these four counts of the complaint. In both motions, Six Flags argued it
     could not be liable because it did not retain any control over the means and methods of work on
     the project and was completely unaware of the hazard created shortly before Thomas’s death.3
     On February 15, 2013, plaintiff filed her response in opposition to the motion for summary
     judgment, disputing both of Six Flags’ primary assertions. Donna also responded to Six
     Flags’ ”brief assertion of a sole proximate cause defense,” but neither party has raised such a
     defense as an issue in this appeal. On February 22, 2013, Six Flags filed its reply in support of
     its motion for summary judgment.
¶7       The materials submitted by the parties in support of and in opposition to summary
     judgment disclose the following facts. Six Flags and Campanella entered into a construction

         2
          Although not described in the pleadings, the record establishes the ride consists of boats that were
     conveyed in a trough along an upward-sloping course to an elevated platform, from which the boats
     would, by the force of gravity, race through a downward-sloping trough of water to return to ground
     level. The record also establishes Campanella began dismantling the ride from the end, working
     backward and upward toward the platform at the top of the ride.

         3
           The record does not indicate whether Six Flags obtained leave of court to file an amended motion
     for summary judgment. The amended motion for summary judgment is organized differently and some
     of its arguments are condensed in comparison to the original motion. We observe, however, that the
     arguments presented in both motions are substantially similar.
                                                     -3-
       agreement (Agreement) dated January 31, 2008. Section 1.2 of the Agreement stated the
       contract documents would include not only the Agreement, but also the specifications of the
       work and other documents, among which were the proposal from Campanella, an appendix of
       general conditions, the “Six Flags Great America Contractor Safety Guidelines” (Safety
       Guidelines), an indemnity and insurance addendum, and supplemental schedules. Section 1.3
       of the Agreement provided for Campanella to have conducted a thorough inspection of the
       work site to determine the difficulties and hazards incident to the work before executing the
       Agreement or commencing work on the project.
¶8         Section 3.1 of the Agreement provided Campanella shall supervise and direct the work on
       the project. Section 3.1 also provided Campanella “shall be solely responsible and have control
       over construction means, methods, techniques, sequences and procedures and for coordinating
       all portions of the Work under this Agreement.” Section 3.2 provided that, unless otherwise
       specified, Campanella shall provide and pay for all labor, materials, equipment, and other
       facilities and services necessary for the proper execution and completion of the work. Section
       3.6 of the Agreement required Campanella to defend, indemnify and hold Six Flags harmless,
       to the fullest extent permitted by law, against all claims and causes of actions by any
       party–including Campanella’s employees–arising out of negligence by Campanella and its
       employees.
¶9         The Safety Guidelines, signed by Campanella’s president on February 11, 2008, state:
                    “Safety and the safety training is the responsibility of the contractor for all its
                operations. Full compliance with all Federal, state and local laws and guidelines are
                required. This also includes providing personal protective equipment as the job dictates
                or requires. If Six Flags *** is required to provide personal protective or other safety
                equipment to aid in compliance, it reserves the right to do so at the expense of the
                contractor.”
       In particular, the contractor was required to comply with federal Occupational Safety and
       Health Administration (OSHA) standards regarding communications regarding possible
       exposure of employees to hazardous materials, OSHA guidelines for the control of hazardous
       energy, the OSHA program for entries into confined spaces, and OSHA requirements for the
       proper barricading and warning of open holes.
¶ 10       The Safety Guidelines also provided that “[c]ontractors doing work above six feet will
       provide for and enforce the use of fall protection for their employees. The contractor was also
       responsible for the handling, storage and disposal of any hazardous waste in accordance with
       the law. Contractors were required to use ground fault protected receptacles for all temporary
       power needs. Moreover, the contractor was required to obey all posted traffic control signs on
       Six Flags’ property. Six Flags disclaimed responsibility for the contractor’s equipment. If the
       contractor worked with flammable materials or welding equipment, the contractor was
       required to provide proper fire extinguishing media and notify Six Flags when and where
       welding was to occur.
¶ 11       The Safety Guidelines further provided Six Flags’ management could “inspect for any
       unsafe action and/or conditions and request corrections of such situations.” Consumption of
       alcohol and illegal substances on or before entering Six Flags’ property was prohibited, as
                                                    -4-
       were practical jokes, horseplay, scuffling and fighting. Firearms were also barred from Six
       Flags’ property.
¶ 12       The general conditions similarly required the contractor to comply with OSHA law and to
       provide protection for the work in place. The general conditions barred burning of materials at
       the work site. Six Flags had the right to approve any substitute equipment or materials for those
       specified in the underlying contract. The contractor was also required to have a competent
       superintendent, foreman or other representative satisfactory to Six Flags at the work site at all
       times. The contractor was required to submit a written notice to Six Flags for permission to
       proceed. Furthermore, if the contractor neglected to properly execute the work, Six Flags
       could, after three days’ notice to the contractor, make good such deficiencies and deduct the
       cost thereof from the payment due the contractor.
¶ 13       The indemnity and insurance addendum, also signed by Campanella’s president on
       February 11, 2008, provided Six Flags had no right to control the details of the contractor’s
       work, or the means, methods or manner of the contractor’s performance of the work under the
       Agreement. Six Flags had the right to determine the results to be accomplished under the
       contract, as well as the right to accept or reject the results and quality of the contractor’s work.
¶ 14       Schedule A to the Agreement required that all materials conform to the City Of Gurnee
       building codes, and all workmanship to meet the approval of Six Flags’ construction division.
       The contractor was required to submit daily progress reports. All employees were required to
       conform to Six Flags policies, specifically the safety policies. The “Schedule ‘A’
       Supplemental” required the contractor to remove debris resulting from the operation on a daily
       basis. All workers on the site were required to wear a hard hat for protection. The contractor
       was further required to submit a daily report to the Six Flags construction office, setting forth
       the number of foremen and mechanics working that day, as well as the location and nature of
       the work performed.
¶ 15       On February 12, 2008, Pete Campanella, Jr. (Pete), signed an acknowledgment that he read
       and understood the Six Flags Great America contractor safety, health and security
       requirements (Great America Requirements), and agreed to convey them to Campanella’s
       employees on the project. Many of the Great America Requirements were substantively
       similar to the Safety Guidelines. In addition, the Great America Requirements provided that,
       prior to commencing any work, a contractor representative must attend a health and safety
       orientation conducted by the Six Flags Great America safety department. The contractor
       representative must bring a written scope of work, along with a list of materials to be used, to
       the orientation. The contractor representative also must review the policies and procedures
       with all contractor employees prior to commencement of the work. All contractor employees
       would be required to attend a safety briefing at least weekly thereafter. Six Flags Great
       America would discuss any safety concerns at these meetings and field questions from
       contractor employees. The contractor would report all injuries and incidents to the Six Flags
       Great America safety department for investigation.
¶ 16       The Great America Requirements further provided the contractor must make available an
       OSHA-required safety and health program, including a statement of policy, plan for work site
       hazard prevention and control, and training for employees. The contractor was responsible for
                                                      -5-
       personal protection equipment, including hard hats, steel toe safety shoes, shirts and long
       pants, and–when needed–safety glasses, hearing protection, and safety vests. OSHA-approved
       fall protection must be worn in all areas where employees were working at unprotected heights
       of six feet or more.
¶ 17        In addition, the Great America Requirements addressed personnel movement. The
       contractor’s drivers were required to have driver’s licenses and observe posted speed limits on
       Six Flags Great America property. When it was necessary to transport contractor employees in
       the back of a truck, all employees were required to be seated with the tailgate raised. All
       contractor vehicles were subject to search while on Six Flags Great America property.
¶ 18        Pursuant to the Great America Requirements, the contractor was required to conduct a
       daily inspection to insure compliance with its own procedures, as well as those of Six Flags
       Great America, and applicable laws. Six Flags Great America would also inspect the work site.
       If a representative of Six Flags Great America observed a safety violation, the contractor
       would be requested to correct it. If a contractor employee was notified in writing of three safety
       violations, the employee would no longer be allowed to work on the property. Any contractor
       employee committing theft, trespassing or destruction of property would also be removed from
       the property.
¶ 19        Steven Small testified by deposition that on March 11, 2008, he was Six Flags Great
       America’s safety manager. Small described the Splash Water Falls amusement ride as having
       cars or boats ascending a ramp to a height of 43 feet, then across a level area and then
       proceeding down a chute. According to Small, when maintenance personnel would work on
       the top level of the ride, they would have personal protective equipment, such as harnesses,
       lanyards or retractable equipment, provided by Six Flags Great America to guard against a fall.
¶ 20        Small identified maintenance director Gary Pohlman as the individual who approved the
       contract with Campanella to dismantle the Splash Water Falls amusement ride. Small
       distinguished the process of dismantling the ride piece-by-piece from a demolition, which may
       involve exploding or pulling down a structure. Small also testified construction superintendent
       Terry Pearsall,4 who reported to Pohlman, gathered information to develop the contract and
       the scope of the work, directed the contractors to the work site, and to monitor the progress of
       the work. According to Small, Pearsall was at the park every day, but Small did not know how
       often Pearsall visited the work site. At some point after Thomas fell, Small proceeded to the
       top of the ride, where he observed a lanyard rope on the railing. Small never assessed whether
       that lanyard rope was long enough to allow someone attached to the rope to reach all the way to
       the other side of the platform at the top of the ride. On the date Thomas died, Pearsall told
       Small he had observed Campanella employees tied off with a lanyard rope on at least one prior
       occasion.
¶ 21        According to Small, Pearsall arranged the meeting between Small and Pete to discuss the
       scope of the work and the contractor’s safety responsibilities. At this meeting, Small informed
       Pete of the requirement for fall protection. Small testified the requirement for fall protection
       above a six-foot height was an OSHA regulation. Small informed Pete the contractor would be
          4
           The record indicates Pearsall’s full name is Ira Edward Pearsall.
                                                     -6-
       required to follow Campanella’s safety policy, as well as OSHA regulations and “the line item
       in our paperwork” for fall protection. Small also testified he did not know what methods
       Campanella planned to use, but recalled Pete informing him they had harnesses and lanyards
       and knew the standards. Small received a copy of Campanella’s general safety policies and
       discussed them with Pete. Small did not discuss with Pete the use of retractable equipment of
       the type previously described in his deposition. During the meeting, Small reiterated
       Campanella was solely responsible for the safety of the work, including the fall-protection
       requirements.5
¶ 22       Small further testified Campanella was not required to submit a daily work report,
       describing it as a standard, but not a routine, practice which was enforced. Small had no other
       meetings with anyone from Campanella before the incident involving Thomas. Small
       indicated he drove past the work site on one occasion, but did not observe anyone working on
       the ride or speak to any Campanella employees at that time. Small indicated Six Flags could
       stop work to correct an unsafe condition at the work site.
¶ 23       In addition, Small testified he proceeded to the work site after learning of Thomas’s
       accident through a radio call. When he arrived at the scene, he observed Thomas was wearing
       a harness. Small gathered Campanella employees and brought them to a conference room to
       obtain statements about the incident. Small recalled one of the employees, Mark Kuenster,
       stating he had reminded Thomas to be careful about the opening just before the accident
       occurred.
¶ 24       Pohlman testified by discovery deposition regarding the methods, equipment and training
       for fall protection provided to Six Flags’ ride maintenance employees. Pohlman also testified
       contractors were required to follow fall-protection regulations at heights above six feet, and he
       would stop someone violating those regulations. Pohlman also testified that if he or Pearsall
       observed contractors not complying with the general conditions of the contract, he could
       terminate the job.
¶ 25       Pohlman acknowledged he was the individual who primarily interacted with contractors
       regarding the removal of the Splash Water Falls amusement ride, although it was a corporate
       contract. Pohlman was designated as the owner’s representative for the project. According to
       Pohlman, Campanella had previously performed grading, sewer work, excavation and
       demolition work For Six Flags. In particular, Campanella previously removed a station for an
       attraction named “Shockwave,” which included a 20-foot platform.
¶ 26       Pohlman also testified he knew the gear box would need to be removed by crane. Pohlman
       assumed the workers would use fall protection if a hole was created on the platform. Pohlman
       did not specifically discuss the use of fall protection on the platform with Pete. Pohlman also
       did not have conversations with Pete about how the structure of the Splash Water Falls
       amusement ride would be removed.


           5
           In her brief’s statement of facts, Donna cites Small’s deposition to assert that Small approved the
       use of a single-lanyard fall protection device, but the cited portion of Small’s deposition does not
       support that assertion.
                                                      -7-
¶ 27       Pohlman visited the work site “from time to time” to check on the progress of the project.
       His office was perhaps 600 feet from the jobsite and he probably would have driven to the site
       in February and March. Pohlman did not speak to Campanella’s workers about the tasks they
       performed and never observed anything amiss or unsatisfactory to cause him to request the
       work be performed in a different manner.
¶ 28       Although Pohlman had observed workers at the top of the structure, he did not recall the
       last time he visited the site prior to Thomas’s fall. Pohlman was on the other side of the park
       with Pearsall when they learned Thomas had fallen. Pohlman was not involved in the
       investigation of the incident. Pohlman never conversed with Pete about the incident.
¶ 29       Pearsall, Six Flags Great America’s construction manager, testified by discovery
       deposition regarding Campanella’s prior work as a contractor for Six Flags. Typically, Pearsall
       would check whether contractors were complying with fall-protection requirements. If
       Pearsall observed someone not complying with fall-protection requirements, he would quickly
       instruct the worker to use a harness, descend from the height, or take whatever action was
       necessary to make the work safe. Pearsall agreed that if a worker did not comply with his
       direction, he “would be out of there.”
¶ 30       Pearsall contacted Pete regarding the project prior to bidding and showed him the site for
       approximately 5 to 10 minutes. Pearsall did not recall ascending to the top of the structure on
       this visit or discussing the removal of the gear box with Pete. Pearsall also did not recall
       whether Campanella independently evaluated the site or ascended to the top of the ride prior to
       commencement of the work. Moreover, Pearsall did not recall soliciting bids from anyone
       other than Campanella.
¶ 31       Pearsall was not involved in the meeting between Pete or any other Campanella personnel
       and safety manager Small. Pearsall was not aware of any other safety meetings between Six
       Flags and Campanella personnel. Although Six Flags required contractors to submit forms
       regarding weekly safety talks, Pearsall did not know whether Campanella submitted the forms
       regarding this project. In addition, Pearsall testified no one really asked for the daily work
       reports required by the contractor.
¶ 32       Pearsall knew Thomas from Campanella’s prior work and had no criticism pertaining to his
       diligence. Pearsall, however, never conversed with Thomas regarding this project. Pearsall had
       no knowledge of Thomas’s work duties on the project.
¶ 33       According to Pearsall, on this particular project, Campanella was removing successively
       higher steel components of the ride’s chute. Pearsall did not recall seeing workers actually on
       the chute structure itself, as opposed to being in a lift. Pearsall visited the work site two or three
       times weekly. He normally would not visit a demolition site on a daily basis. Pearsall spent
       most of his time with the construction of an attraction called the “Dark Knight,” which was
       located in a different area of the park.
¶ 34       Based on his prior experience, Pearsall knew that removal of the gear box would leave a
       hole in the platform at the top of the structure. Pearsall did not recall having any conversations
       with Campanella personnel to plan what would happen after the gear box was removed.
       Pearsall did not know when the gear box was to be removed. Although Pearsall observed

                                                     -8-
       Campanella workers using fall protection, he did not recall having any conversations with
       Campanella personnel regarding fall protection. Pearsall did not know who, if anyone, from
       Six Flags was monitoring Campanella’s work for compliance with the fall protection
       requirements.
¶ 35       According to Pearsall, his conversations with Campanella workers would be “small talk”
       about the progress of the work. Pearsall did not recall Campanella workers mentioning any
       problems to him. Pearsall did not provide suggestions or instructions to Campanella’s workers.
¶ 36       Pearsall confirmed he and Pohlman were on the other side of the park when they heard
       about Thomas falling from the structure and immediately proceeded to the work site. Pearsall,
       however, was not involved in the investigation of the incident. Pearsall’s job duties and
       responsibilities were not involved with contractual matters, although he was generally familiar
       with the contents of the contracts. Pearsall testified that aside from the daily work reports,
       contractors were expected to comply with the terms of the contract.
¶ 37       Pete, a vice-president of Campanella, testified by discovery deposition that Campanella
       had worked for Six Flags on more than 20 occasions prior to the incident. Pete agreed with the
       recital in the Agreement that Campanella had skill and expertise in the renovation and
       construction of facilities used in theme parks and other amusement facilities. Prior to this
       incident, Campanella had never been found not to be competent to perform the type of
       demolition Campanella was performing by OSHA or any other regulatory agency or judicial
       body. Campanella’s previous demolition work included the removal of a silo at the Gurnee
       Mills shopping center, which involved cutting the structure apart at a height above 20 feet
       using a lift truck.
¶ 38       Pete acknowledged the Agreement made Campanella solely responsible for the means,
       methods, techniques and procedures for coordinating the work on the project. Pete agreed that,
       in practice, Six Flags hired Campanella to dismantle and remove the ride, but left the means
       and methods of accomplishing this to Campanella. Pete also acknowledged Campanella agreed
       to be responsible for the safety of its employees on this particular job. According to Pete, the
       Great America Requirements did not contain safety guidelines that differed from his own
       safety standards. There was nothing in the Six Flags safety requirements that changed how
       Campanella performed its work or altered the means or methods by which Campanella
       accomplished its work. Pete testified Six Flags exercised no control over the operational
       details of this job. Campanella required and supplied safety harnesses for its employees
       working at heights.6
¶ 39       Pete further testified he delegates the fulfillment of Campanella’s contracts to other
       Campanella personnel. Kevin Zupec was the on-site job supervisor for Campanella. When
       Zupec was not present, Thomas would act as the job supervisor. Pete added Thomas wanted to
       take the lead role on this job.
¶ 40       Pete testified he, Zupec and Thomas met with Pearsall and Pohlman approximately two
       weeks prior to the bid date for the project to examine the site, discuss what Six Flags wanted
       them to accomplish, and establish the bid date. Pearsall provided the Campanella personnel
          6
           Pete did not specify in his testimony the height at which harnesses would be required and supplied.
                                                     -9-
       with access to the site and allowed them to take measurements. Pearsall did not direct or
       suggest the manner in which he wanted them to dismantle the structure. The Campanella
       personnel ascended to the top of the Splash Water Falls ride, but Pete did not recall whether
       Pearsall accompanied them. Pete also did not recall whether they discussed how the gear box
       would be removed. Pete knew the removal of the gearbox would leave a hole in the platform at
       the top of the ride, but did not recall whether the issue was specifically discussed at the time.
¶ 41       Moreover, Pete testified regarding the meeting with Small, the purpose of which was to
       ensure Campanella would abide by Six Flags’ safety policies. Pete signed off on the
       documentation of the safety policies at this meeting. Pete did not recall discussing fall
       protection during the meeting.
¶ 42       Pete identified a set of documents as Campanella’s daily work reports for the project,
       which were used to keep track of the employees present at the site and the work performed.
       According to Pete, Six Flags did not require him to submit a daily work report to Six Flags’
       personnel. Pete nevertheless prepared and retained reports for the period from February 18
       through March 10, 2008. Pete testified he would not have prepared these reports had Small not
       required their preparation.
¶ 43       Pete additionally testified Pohlman would observe the site periodically to monitor the
       progress of the work. Pete could not say whether Pohlman and Pearsall observed the site daily.
       Pete, however, acknowledged he provided answers to written interrogatories stating Pohlman
       and Pearsall visited the site daily. Pete also testified he was not at the work site daily, but knew
       from past experience Pohlman and Pearsall would visit daily.
¶ 44       Pete added that, regarding the accomplishment of the work, Six Flags would attempt to
       accommodate Campanella employees’ reasonable requests. If Pohlman and Pearsall observed
       an unsafe act, they would definitely say something about it. If Pohlman and Pearsall wanted an
       unsafe act stopped, Campanella would stop.
¶ 45       Pete could not recall the number of times he observed Pohlman and Pearsall at the site prior
       to Thomas’s fall. Pete was not at the scene of the incident on the date Thomas fell. Pete became
       aware that Thomas removed his safety harness shortly before the fall. Pete did not know why
       Thomas would have removed his harness. Pete claimed, based on his conversations with
       Thomas, that Thomas had experience working above 20 feet at his previous employment. Pete
       testified Kuenster was Campanella’s operator on the job. Pete did not know whether Kuenster
       had experience working at heights over 20 feet.
¶ 46       Zupec, an equipment manager for Campanella, testified by deposition he had not
       supervised jobs involving high structural steel prior to the job at Gurnee Mills. Zupec’s duties
       on the Gurnee Mills job did not require fall-protection devices. Zupec believed Thomas
       worked “on and off” on the Gurnee Mills project. In Zupec’s opinion, Thomas was more
       experienced than he was in bringing down structural steel. Zupec described Thomas as one of
       Campanella’s best employees and a very safe worker.
¶ 47       Zupec, after describing various projects Campanella performed for Six Flags, testified that
       in general, Pearsall would be present daily to ensure Campanella was working. From time to
       time, Pearsall would comment on the work and Campanella listened to his comments.

                                                    - 10 -
¶ 48       According to Zupec, Campanella had harnesses and lanyards available prior to this project.
       Zupec added he was almost certain Campanella purchased two new harnesses and two new
       lanyards for this project. The harnesses do not prevent falls, but slow a worker’s fall such that
       they control and cushion a fall. Campanella provided this type of harness to Thomas and
       Kuenster when they were required to ascend the elevated structures of the Splash Water Falls
       ride.
¶ 49       When Zupec, Pete and Thomas met Pearsall prior to bidding the job, Pete and Pearsall
       remained at ground level, while Zupec and Thomas ascended a stairway on the ride and
       discussed whether they wanted to accept the work. According to Zupec, he and Thomas
       discussed the challenge of the project, which was disassembling, rather than repairing, the ride.
       Zupec and Thomas discussed the different approaches they might take to bring down the
       structure. Zupec testified he and Thomas may have been on the structure for as long as 30
       minutes of the 2 hours they spent at the site that day. After returning to ground level, Zupec
       learned Six Flags was going to want to save the gear box.
¶ 50       At this time, Zupec did not discuss the manner of dismantling the ride, or fall protection,
       with Pearsall. Zupec ultimately learned Six Flags wanted to save certain buildings at the site,
       which rendered it impossible to simply knock over the structure. Before the work commenced,
       Small made a comment that Campanella should ensure they had fall protection while working
       at the top of the structure. At that meeting, Zupec was unsure whether the platform and gear
       box would be removed together, or whether the gear box would be removed prior to removing
       the platform. Zupec and Thomas later discussed removing the entire platform versus removing
       the gear box approximately one week before the gear box was ultimately removed. Zupec
       ultimately was aware removing the gear box would create a hole in the platform, but he did not
       recall discussing that fact with Thomas or any Six Flags personnel.
¶ 51       Zupec testified he was the supervisor for the job. Zupec was at the work site for the first
       two full days of the project, but was “in and out” supervising jobs and making repairs on other
       days. Zupec did not recall any particular conversations with Pearsall while at the work site.
       Zupec also did not recall any conversation with Pohlman about the job after work commenced.
       Zupec further did not think Pohlman contacted any other Campanella personnel after work
       commenced, because he would have learned of such contact. According to Zupec, the only
       supervision given to Campanella employees on the project was provided by Zupec or Thomas
       when Zupec was not present. Zupec gave “toolbox talks” to the crew every morning, including
       reminders about fall protection and demonstrations of how to properly wear harnesses and how
       to get tied off.
¶ 52       Zupec did not know whether Pearsall or Pohlman visited the work site daily. Zupec
       assumed Pearsall and Pohlman had the authority to inspect the site for safety conditions. Zupec
       also assumed that if Pearsall or Pohlman observed a safety violation they would request that he
       correct the problem. Zupec and Pete performed safety inspections at the work site.
¶ 53       Zupec additionally testified he did not recall whether Six Flags’ safety rules were ever
       discussed with the crew Campanella assigned to this project. Zupec recalled that safety rules
       were discussed, but “most of them were discussed from Campanella’s safety.” Zupec testified
       Campanella’s own standards required their workers to wear hard hats and orange safety vests.
                                                   - 11 -
       Zupec did not know whether Six Flags required hard hats or orange safety vests. Zupec was not
       required to submit a daily work report. Zupec opined that had Six Flags made a point-to-point
       or retractable spool type of fall protection available, Campanella would have considered using
       it.
¶ 54       According to Zupec, Thomas never informed him of any safety concerns regarding the
       project, including concerns about working at heights. Zupec testified that to his knowledge,
       Thomas and Kuenster used harnesses every day and were tied off while working at heights on
       this job. Zupec recalled being at the work site at approximately 3 or 4 p.m. the day before
       Thomas fell, because Zupec was leaving town later that day. Zupec made the visit to assess the
       progress of the project with Thomas. According to Zupec, Campanella’s personnel would have
       finished the highest portion of the work in another day.
¶ 55       Zupec returned to the site on the day following the incident for a meeting attended by Pete,
       Campanella’s president, an OSHA inspector and Six Flags personnel. Zupec did not believe
       Pearsall attended this meeting, and he could not recall whether Pohlman or Small attended the
       meeting. The OSHA inspector inquired about fall-protection measures at the site and requested
       to examine the harnesses. According to Zupec, Campanella retained another construction
       company to complete the project.
¶ 56       Kuenster testified by deposition regarding the nature of the work on the project. According
       to Kuenster, he and Thomas were the only Campanella workers who performed torch cutting at
       heights on this project. Kuenster confirmed Thomas was acting foreman on the date of the
       incident. Kuenster also testified it was necessary for him and Thomas to unhook their six-foot
       lanyards in order to navigate the entirety of the platform at the top of the structure.
¶ 57       Tony Wyatt testified by deposition he was a crane operator for Royal Crane on the date of
       the incident. Wyatt observed Thomas climb out of the portion of the ride identified as the pan
       and step onto the platform at the top of the ride. Wyatt then observed Thomas attempt to cross
       the platform, walking toward a handrail. Thomas appeared to be prevented from reaching the
       handrail because his harness was tied off. Wyatt further observed Thomas walk back toward
       the pan, where he appeared to disconnect his harness from the lanyard. Shortly thereafter, it
       appeared to Wyatt that Thomas’s left foot went into an opening, causing Thomas to lose his
       balance. According to Wyatt, Thomas fell backward and grabbed a beam underneath the
       opening, but ultimately fell to the ground.
¶ 58       Frank Burg, the president of a health and safety consulting firm, testified by deposition that
       he decided to consult on this case because Six Flags did not: make certain there were specific
       rules for fall protection; ensure the rules were followed; or, as far as Burg knew, take action
       when safety rules were not followed. Rather, Six Flags “just tried to delegate the responsibility
       away with some legal document and then walk away from their responsibility.” Burg did not
       agree that Six Flags had no responsibility to perform any of the work in dismantling the ride.
       Burg opined Six Flags had the responsibility to ensure there was a fall-protection plan and a
       proper safety plan and to coordinate the interaction between Campanella and Royal Crane.
       Burg further opined Six Flags breached its duty to determine whether Campanella was capable
       of performing the work. In Burg’s opinion, Campanella was not competent to perform the

                                                   - 12 -
       work because the firm lacked a fall-protection plan and adequate fall-protection equipment for
       this project. Burg opined Thomas was an employee of Six Flags:
                   “Because if you don’t hold those controlling employers responsible for safety, then
               no one will be responsible for safety. They’ll get lawyers to write subcontracts to put
               the responsibility on people that have no control, and then people will get killed more
               and more, and we can’t have that, can we, sir?”
       Burg also opined Thomas was a Six Flags employee because the contract was subject to
       OSHA’s multiemployer work site policy. Burg acknowledged that Six Flags allowed, but did
       not approve, the use of the lanyards and harnesses on this project. Burg heard that his opinions
       in other cases were rejected by two Indiana courts and one Illinois court on the basis he was
       attempting to interpret the law.
¶ 59       On March 1, 2013, the circuit entered an order which in relevant part granted Six Flags’
       motion for summary judgment as to the construction negligence and premises liability claims
       in counts I, II, III, and IV, as alleged against Six Flags. The order specified, however, that
       Donna’s claims for negligent hiring in counts II and IV could proceed against Six Flags. The
       order further found there was no just reason to delay enforcement or appeal of the entry of
       summary judgment. On March 7, 2013, the circuit court entered an amended order which was
       nonetheless substantially similar regarding the entry of summary judgment and the survival of
       the negligent hiring claims. Also on March 7, 2013, Donna filed a motion to voluntarily
       dismiss her negligent hiring claims against Six Flags, which the trial court granted on the same
       day. Donna filed a timely notice of appeal to this court on March 7, 2013.

¶ 60                                            ANALYSIS
¶ 61        On appeal, Donna argues the circuit court erred in granting summary judgment to Six
       Flags. Summary judgment is appropriate when “the pleadings, depositions, and admissions on
       file, together with the affidavits, if any, show that there is no genuine issue as to any material
       fact and that the moving party is entitled to a judgment as a matter of law.” 735 ILCS
       5/2-1005(c) (West 2010). The purpose of summary judgment is not to try a question of fact, but
       to determine whether a genuine issue of material fact exists. Adams v. Northern Illinois Gas
       Co., 211 Ill. 2d 32, 42-43 (2004). In determining whether a question of material fact exists, “a
       court must construe the pleadings, depositions, admissions, and affidavits strictly against the
       movant and liberally in favor of the opponent.” Williams v. Manchester, 228 Ill. 2d 404, 417
       (2008). Summary judgment is “a drastic means of disposing of litigation” and should only be
       awarded when the moving party’s right to judgment as a matter of law is “clear and free from
       doubt.” Id. On the other hand, “[m]ere speculation, conjecture, or guess is insufficient to
       withstand summary judgment.” Sorce v. Naperville Jeep Eagle, Inc., 309 Ill. App. 3d 313, 328
       (1999).
¶ 62        We review grants of summary judgment de novo. Williams, 228 Ill. 2d at 417. Accordingly,
       the reviewing court “must independently examine the evidence presented in support of and in
       opposition to a motion for summary judgment” to determine whether a genuine issue of
       material fact exists. Groce v. South Chicago Community Hospital, 282 Ill. App. 3d 1004, 1006

                                                   - 13 -
       (1996). Given this court’s independent review, “ ‘we may affirm the trial court’s grant of
       summary judgment for any reason that is supported by the record, regardless of whether that
       reason formed the basis for the trial court’s judgment.’ ” Hess v. Flores, 408 Ill. App. 3d 631,
       636 (2011) (quoting Bovan v. American Family Life Insurance Co., 386 Ill. App. 3d 933, 938
       (2008)).
¶ 63       In particular, Donna argues the circuit court erred in granting summary judgment on the
       construction negligence claims in counts II and IV of her complaint, contending material
       questions of fact remain regarding whether Six Flags retained sufficient control over the
       project to be vicariously or directly liable for the incident. The construction negligence theory
       is governed by section 414 of the Restatement. See Restatement (Second) of Torts § 414
       (1965); Wilkerson v. Paul H. Schwendener, Inc., 379 Ill. App. 3d 491, 493 (2008). Donna also
       argues the circuit court erred in granting summary judgment on the premises liability claims in
       counts I and III of her complaint, contending there is a genuine issue of material fact regarding
       Six Flags’ notice of conditions at the work site. The premises liability theory is governed by
       section 343 of the Restatement. See Restatement (Second) of Torts § 343 (1965); Wilkerson,
379 Ill. App. 3d at 493. We address these arguments in turn.

¶ 64                                      Construction Negligence
¶ 65        Donna’s theories of recovery are grounded in common-law negligence. “The essential
       elements of a cause of action based on common-law negligence are the existence of a duty
       owed by the defendant to the plaintiff, the breach of that duty, and the injury proximately
       caused by that breach.” Cochran v. George Sollitt Construction Co., 358 Ill. App. 3d 865, 873
       (2005) (citing Ward v. K mart Corp., 136 Ill. 2d 132, 140 (1990)). Donna’s arguments focus on
       the existence of a duty.
¶ 66        “As a general rule, one who employs an independent contractor is not liable for the acts or
       omissions of the independent contractor.” Wilkerson, 379 Ill. App. 3d at 493; see Joyce v.
       Mastri, 371 Ill. App. 3d 64, 73 (2007). In Larson v. Commonwealth Edison Co., 33 Ill. 2d 316,
       325 (1965), however, our supreme court first recognized Restatement section 414 as an
       expression of Illinois common-law negligence principles. Section 414 provides an exception
       to the general rule, referred to as the “retained control” exception. Cochran, 358 Ill. App. 3d at
       873-74. Section 414 provides:
                    “One who entrusts work to an independent contractor, but who retains the control
                of any part of the work, is subject to liability for physical harm to others for whose
                safety the employer owes a duty to exercise reasonable care, which is caused by his
                failure to exercise his control with reasonable care.” Restatement (Second) of Torts
                § 414 (1965).
       “The comments accompanying section 414 ‘describe a continuum of control’ and provide
       some illumination as to the necessary degree of control a defendant must exercise to be subject
       to liability under this section.” Calderon v. Residential Homes of America, Inc., 381 Ill. App.
3d 333, 341 (2008) (quoting Martens v. MCL Construction Corp., 347 Ill. App. 3d 303, 314
       (2004)).

                                                   - 14 -
¶ 67       Comment a to section 414 explains:
               “If the employer of an independent contractor retains control over the operative detail
               of doing any part of the work, he is subject to liability for the negligence of the
               employees of the contractor engaged therein, under the rules of that part of the law of
               Agency which deals with the relation of master and servant. The employer may,
               however, retain a control less than that which is necessary to subject him to liability as
               master. He may retain only the power to direct the order in which the work shall be
               done, or to forbid its being done in a manner likely to be dangerous to himself or others.
               Such a supervisory control may not subject him to liability under the principles of
               Agency, but he may be liable under the rule stated in this Section unless he exercises
               his supervisory control with reasonable care so as to prevent the work which he has
               ordered to be done from causing injury to others.” Restatement (Second) of Torts § 414
               cmt. a (1965).
       “Comment a thus distinguishes between vicarious and direct liability.” Calderon, 381 Ill. App.
3d at 341 (citing Cochran, 358 Ill. App. 3d at 874).
¶ 68       “Comment b provides further illumination on the theory of direct liability described in
       Comment a.” Calderon, 381 Ill. App. 3d at 341. Comment b to section 414 states:
               “The rule stated in this Section is usually, though not exclusively, applicable when a
               principal contractor entrusts a part of the work to subcontractors, but himself or
               through a foreman superintends the entire job. In such a situation, the principal
               contractor is subject to liability if he fails to prevent the subcontractors from doing even
               the details of the work in a way unreasonably dangerous to others, if he knows or by the
               exercise of reasonable care should know that the subcontractors’ work is being so done,
               and has the opportunity to prevent it by exercising the power of control which he has
               retained in himself. So too, he is subject to liability if he knows or should know that the
               subcontractors have carelessly done their work in such a way as to create a dangerous
               condition, and fails to exercise reasonable care either to remedy it himself or by the
               exercise of his control cause the subcontractor to do so.” Restatement (Second) of Torts
               § 414 cmt. b (1965).
¶ 69       Comment c, on the other hand, describes the necessary degree of retained control a general
       contractor must exercise to be subject to vicarious liability, limiting the scope of the “retained
       control” exception. See Calderon, 381 Ill. App. 3d at 342. Comment c states:
               “In order for the rule stated in this Section to apply, the employer must have retained at
               least some degree of control over the manner in which the work is done. It is not
               enough that he has merely a general right to order the work stopped or resumed, to
               inspect its progress or to receive reports, to make suggestions or recommendations
               which need not necessarily be followed, or to prescribe alterations and deviations. Such
               a general right is usually reserved to employers, but it does not mean that the contractor
               is controlled as to his methods of work, or as to operative detail. There must be such a
               retention of a right of supervision that the contractor is not entirely free to do the work
               in his own way.” Restatement (Second) of Torts § 414 cmt. c (1965).

                                                    - 15 -
       Thus, “the general contractor, by retaining control over the operative details of its
       subcontractor’s work, may become vicariously liable for the subcontractor’s negligence;
       alternatively, even in the absence of such control, the general contractor may be directly liable
       for not exercising his supervisory control with reasonable care.” Cochran, 358 Ill. App. 3d at
       874. Yet this court has held that “even where the employer or general contractor retains the
       right to inspect the work done, orders changes to the specifications and plans, and ensures that
       safety precautions are observed and the work is done in a safe manner, no liability will be
       imposed on the employer or general contractor unless the evidence shows the employer or
       general contractor retained control over the ‘incidental aspects’ of the independent contractor’s
       work.” Rangel v. Brookhaven Constructors, Inc., 307 Ill. App. 3d 835, 839 (1999) (citing Fris
       v. Personal Products Co., 255 Ill. App. 3d 916, 924 (1994)); see Downs v. Steel & Craft
       Builders, Inc., 358 Ill. App. 3d 201, 206 (2005).
¶ 70       For example, in Gregory v. Beazer East, 384 Ill. App. 3d 178, 179-80 (2008), the plaintiff
       sued Exxon Mobil (Mobil) individually and on behalf of her husband, Larry, alleging
       negligence in connection with her husband’s contraction of mesothelioma and subsequent
       death. Larry performed hot welding inside and outside of pipes for a subcontractor during the
       construction of a Mobil refinery in Joliet, Illinois. Id. at 180-81. To protect against the heat
       from the pipes, Larry used blankets and gloves containing asbestos, which were supplied by
       the contractor. Id. at 181. Larry returned to do periodic jobs at the refinery in the 1970s, 1980s
       and 1990s in different capacities and for different contractors. Id. at 182. Larry also worked for
       other employers at several different jobsites where he was exposed to asbestos. Id. Larry was
       subsequently diagnosed with mesothelioma attributed to asbestos exposure; in 2005, he
       brought a negligence suit against, among others, Mobil, due to the time he spent working at the
       Joliet refinery. Id. The trial court granted summary judgment to Mobil, ruling in part there was
       no evidence that Mobil controlled the means or methods by which Larry performed his work
       on Mobil’s premises. Id. at 182-83.
¶ 71       On appeal, this court affirmed, reasoning:
                    “In the instant case, it is clear that Mobil did not retain the degree of control
                necessary to impose liability upon it. Larry testified that during his initial work at the
                refinery in 1970-71, he worked directly for Petroleum Piping, which had been
                subcontracted to do the welding work by CBI (the general contractor of the welding
                portion of the project), which, in turn, had been hired by Fluor (the general contractor
                of the whole project), which had been hired by Mobil. Larry further testified that he
                was one of eight pipe fitters who were supervised on a daily basis by CBI, which
                provided an inspector on the project, and Larry received all his tools and instructions
                for his work from Petroleum Piping. Larry made clear for the record that Mobil did not
                provide any direction or supervision of his welding tasks regarding the project and that
                he, indeed, did not look to Mobil for this. Larry stated later that this was also true for his
                subsequent work projects at the refinery in the 1980s and 1990s, where he worked
                directly for several contractors such as Hunter and BMW, but never directly with
                Mobil. Most specifically, Larry confirmed that Mobil did not provide him with the

                                                     - 16 -
               asbestos blankets or gloves, nor directed or ordered him to use them; these were
               supplied by CBI.
                    In addition to this evidence, former Mobil refinery manager D’Ambrisi testified
               that general contractor Fluor, not Mobil, supervised the Joliet work site and had ‘total
               responsibility for the construction of the refinery,’ including, specifically, selecting the
               subcontractors, such as CBI and Petroleum Piping, and managing their work. Further
               corroborating Larry’s admissions regarding Mobil’s lack of control, D’Ambrisi
               testified that Mobil did not have any inspectors, supervisors or workers of its own at the
               site, but had, instead, contracted with Fluor to ‘supervise, inspect, expedite and control
               all phases of the work.’
                    From all this, while it may be true that Mobil had the general right to stop work,
               monitor its completion and control access to the site, these were simply general rights it
               had as the ultimate employer on the construction project. See Restatement (Second) of
               Torts § 414, Comment c, at 388 (1965); Pestka [v. Town of Fort Shedidan Co.], 371 Ill.
               App. 3d [286,] 301 [(2007)] (‘recent decisions on this topic found that the reservation
               of a right to inspect, start and stop work, order changes to specifications and plans, and
               ensure that the work was done safely did not show that the general contractor retained
               control over the independent contractor’s work’). By Larry’s own admission, Mobil
               clearly did not control the means and method of his work, which would have otherwise
               imposed upon it a duty owed to him.” Gregory, 384 Ill. App. 3d at 187-88.
¶ 72       Ultimately, “[w]hether a contractor retained such control over a subcontractor’s work so as
       to give rise to liability is an issue reserved for a trier of fact, unless the evidence presented is
       insufficient to create a factual question.” Joyce, 371 Ill. App. 3d at 74 (citing Bokodi v. Foster
       Wheeler Robbins, Inc., 312 Ill. App. 3d 1051, 1059 (2000)). In this case, we are concerned with
       whether the property owner may be liable based on retained control over its general contractor,
       but neither party disputes section 414 and its comments apply to this situation. Donna contends
       the evidence is sufficient to raise factual questions of both vicarious and direct liability.

¶ 73                             Vicarious Liability Under Section 414
¶ 74       As discussed earlier, comment a to section 414 explains that an employer, by retaining
       control over the operative details of its independent contractor’s work, may become
       vicariously liable for the contractor’s negligence. See Cochran, 358 Ill. App. 3d at 876-77;
       Restatement (Second) of Torts § 414 cmt. a (1965). The best indicator of whether an employer
       has retained control over the independent contractor’s work is the parties’ contract, if one
       exists. See Joyce, 371 Ill. App. 3d at 74. This court, however, has also stated “[t]he central
       issue is retained control of the independent contractor’s work, whether contractual,
       supervisory, operational[ ] or some mix thereof.” Martens, 347 Ill. App. 3d at 318.
       Accordingly, we address each type of possible retained control in determining whether a
       genuine issue of material fact exists regarding vicarious liability.



                                                    - 17 -
¶ 75                                        Contractual Control
¶ 76        In this case, the Agreement required Campanella to supervise and direct the work on the
       project. Under the Agreement, Campanella was solely responsible and had control over
       construction means, methods, techniques, sequences and procedures and for coordinating all
       portions of the work. Moreover, unless otherwise specified, Campanella was required to
       provide and pay for all labor, materials, equipment, and other facilities and services necessary
       for the proper execution and completion of the work. These basic provisions of the Agreement
       are evidence that Six Flags did not retain contractual control over Campanella’s performance
       of the work. Moreover, the indemnity and insurance addendum provided Six Flags had no right
       to control the details of the contractor’s work, or the means, methods or manner of the
       contractor’s performance of the work under the Agreement.
¶ 77        Donna, however, relies on the general conditions and Safety Guidelines incorporated into
       the Agreement, as well as the Great America Requirements acknowledged and signed by Pete.
       Initially we note that requiring compliance with OSHA regulations does not create a duty of
       care. See Calderon, 381 Ill. App. 3d at 343. Moreover, “the existence of a safety program,
       safety manual or safety director does not constitute retained control per se; the court must still
       conduct an analysis pursuant to the section 414 retained control exception.” Martens, 347 Ill.
       App. 3d at 318. A safety program or manual must sufficiently affect a contractor’s means and
       methods of doing its work to bring the employer within the ambit of the retained control
       exception. Cochran, 358 Ill. App. 3d at 876; Martens, 347 Ill. App. 3d at 318-19.
¶ 78        Donna has catalogued the general conditions, Safety Guidelines and Great America
       Requirements, but she has not established which, if any, of them substantially affected the
       means and methods of Campanella’s performance of the work. Donna first asserts the Great
       America Requirements establish Six Flags’ authority to approve the type of fall protection
       Campanella used, but the Great America Requirements do not support that assertion. Rather,
       the Great America Requirements require all safety equipment be provided and inspected by the
       contractor (in this case, Campanella), and mandate OSHA-approved fall-protection equipment
       be worn where workers are at unprotected heights above six feet. Small testified the
       requirement for fall protection above a six-foot height was an OSHA regulation.
¶ 79        Donna also asserts the Safety Guidelines gave Six Flags the authority to provide alternative
       fall protection at Campanella’s cost. The Safety Guidelines do generally provide that “[i]f Six
       Flags *** is required to provide personal protective or other safety equipment to aid in
       compliance, it reserves the right to do so at the expense of the contractor.” Yet Donna does not
       set forth evidence that Six Flags was required to provide personal protective equipment in this
       case. Indeed, as noted earlier, the Great America Requirements require all safety equipment be
       provided and inspected by the contractor.
¶ 80        Donna observes the Safety Guidelines and Great America Requirements provide that Six
       Flags retained the right to inspect the project for unsafe conditions and to request the correction
       of unsafe conditions. These provisions do not create liability for the employer “unless the
       evidence shows the employer or general contractor retained control over the ‘incidental
       aspects’ of the independent contractor’s work.” Rangel, 307 Ill. App. 3d at 839; Fris, 255 Ill.
       App. 3d at 924.
                                                    - 18 -
¶ 81       Donna further notes the Great America Requirements mandated a contractor representative
       attend a health and safety orientation conducted by the Six Flags Great America safety
       department and bring a written scope of work, along with a list of materials to be used, to the
       orientation. The contractor representative was also required to review the policies and
       procedures with all contractor employees prior to commencement of the work. Moreover, all
       contractor employees would be required to attend a safety briefing at least weekly thereafter.
       Again, Donna does not explain how these requirements affected Campanella’s means and
       methods of doing its work sufficiently to bring the employer within the ambit of the retained
       control exception. Cochran, 358 Ill. App. 3d at 876; Martens, 347 Ill. App. 3d at 318-19.
¶ 82       To the contrary, Pete testified the Great America Requirements did not contain safety
       guidelines that differed from his own safety standards and that there was nothing in the Six
       Flags safety requirements that changed how Campanella performed its work or altered the
       means or methods by which Campanella accomplished its work. Zupec testified he did not
       recall whether Six Flags’ safety rules were ever discussed with the crew Campanella assigned
       to this project; to the extent safety rules were discussed, “most of them were discussed from
       Campanella’s safety.” Zupec also testified Campanella’s own standards required its workers to
       wear hard hats and orange safety vests. Given this record, Donna has failed to establish the
       guidelines and requirements regarding safety briefings raise a genuine issue regarding retained
       control.
¶ 83       Lastly, Donna cites miscellaneous guidelines and requirements relating to fire and welding
       permits, chemical storage and disposal, use of vehicles on the premises, and Campanella
       employees’ personal behavior. As with the other guidelines and requirements, Donna fails to
       explain or set forth evidence that any of these rules affected Campanella’s means or methods of
       performing the work in this case. For example, the Six Flags guideline barring Campanella
       employees from fighting at the work site has nothing to do with how Campanella would
       accomplish the work required by the Agreement.
¶ 84       Donna primarily relies on two decisions of this court to argue the general conditions,
       Safety Guidelines and Great America Requirements raise a genuine issue of material fact on
       the issue of retained control.7 In Bokodi, the court found a genuine issue existed regarding
       retained control, where the general contractor provided 29 safety measures and procedures that
       subcontractors were required to follow, employed safety personnel to monitor the site for
       compliance with its safety guidelines, gave its own employees broad powers to halt any
       subcontractor work based on a perception of an unsafe working environment, required
       subcontractors to conduct safety training meetings that the general contractor’s employees
           7
            Donna also relies upon O’Neill v. Ford Motor Co., No. 05 C 7316, 2009 WL 4757268 (N.D. Ill.
       Dec. 9, 2009), an unpublished decision of the federal district court for the Northern District of Illinois.
       This court, however, has often declined to consider unpublished federal decisions. See, e.g., Horwitz v.
       Sonnenschein Nath & Rosenthal, LLP, 399 Ill. App. 3d 965, 976 (2010); Burnette v. Stroger, 389 Ill.
       App. 3d 321, 329 (2009). Moreover, the O’Neill court, contrary to this court’s decisions, followed
       Seventh Circuit precedent rejecting the idea that section 414 may result in vicarious liability. O’Neill,
       2009 WL 4757268, at *13 (citing Aguirre v. Turner Construction Co., 501 F.3d 825, 829 (7th Cir.
       2007)). Accordingly, O’Neill is inapposite here.
                                                       - 19 -
       could monitor, and required subcontractors to participate in its own safety programs. Bokodi,
312 Ill. App. 3d at 1063. In Wilkerson, the court found that there was a genuine issue of fact
       regarding retained control where: the contractor had the authority to stop the subcontractor’s
       work in the event of a safety hazard; the subcontractor was contractually required to attend
       safety meetings and comply with the general contractor’s list of 21 safety procedures; and the
       subcontractor was required to submit for the general contractor’s approval a site-specific
       safety plan and minutes of the subcontractor’s own weekly safety meetings. Wilkerson, 379 Ill.
       App. 3d at 497. The Wilkerson court found the case most similar to Bokodi. Id.
¶ 85       We initially note that Bokodi and Wilkerson are both cases more addressed to direct, rather
       than vicarious, liability under section 414. See Wilkerson, 379 Ill. App. 3d at 493-94; Bokodi,
312 Ill. App. 3d at 1064. The Bokodi decision relied on this court’s earlier decisions in Pasko v.
       Commonwealth Edison Co., 14 Ill. App. 3d 481 (1973), and Weber v. Northern Illinois Gas
       Co., 10 Ill. App. 3d 625 (1973). Bokodi, 312 Ill. App. 3d at 1064. Neither Pasko nor Weber,
       however, draws a clear distinction between direct liability and vicarious liability; thus, while
       some language in Pasko and Weber may suggest a liberal standard as to the degree of control
       sufficient to impose vicarious liability, these cases have been superceded by our more recent
       decisions. Cochran, 358 Ill. App. 3d at 878 (and cases cited therein). These more recent
       decisions incorporate comment c of section 414 into the duty analysis. Martens, 347 Ill. App.
3d at 319. For example, the Martens court reasoned that if general contract language
       establishing a safety program and maintaining reasonable safeguards was sufficient by itself to
       establish liability under section 414, “then the distinction in Comment c to section 414 between
       retained control versus a general right of control would be rendered meaningless.” Id. at 316.
¶ 86       Donna also relies on Illinois Pattern Jury Instructions, Civil, No. 55.01 (2011), which
       provides:
                    “A[n] [owner] [contractor] [other] who entrusts work to a [subcontractor]
                [contractor] [other] can be liable for injuries resulting from the work if the [owner]
                [contractor] [other] retained some control over the safety of the work and the injuries
                were proximately caused by the [owner’s] [contractor’s] [other’s] failure to exercise
                that control with ordinary care.”
       This court, however, has recently held this instruction does not accurately state the law of
       construction negligence. Ramirez v. FCL Builders, Inc., 2014 IL App (1st) 123663, ¶ 165. The
       Ramirez court reached this conclusion in part because the language of the instruction did not
       include the explanation of “retained control” found in the comment c to section 414 or recent
       case law (not cited by the committee comments), which consistently finds no control where
       there is only a general right to control. Ramirez, 2014 IL App (1st) 123663, ¶¶ 169-70. The
       analysis in Ramirez on this point is thus consistent with the evolution in our case law as
       expressed in Cochran and Martens. Accordingly, we do not find the instruction any more
       persuasive in this context than Donna’s reliance on Bokodi.
¶ 87       For all of these reasons, we conclude the degree of contractual control, by itself does not
       establish a genuine issue of material fact regarding retained control.


                                                   - 20 -
¶ 88                                       Supervisory Control
¶ 89        We next consider whether Six Flags supervised Campanella’s work or maintained an
       extensive work site presence. “ ‘[P]ervasive supervision and monitoring’ may lead to the
       imposition of a duty pursuant to section 414 of the Restatement ***.” Calderon, 381 Ill. App.
3d at 346-47 (quoting Shaughnessy v. Skender Construction Co., 342 Ill. App. 3d 730, 739
       (2003)). Yet even multiple daily employer visits to a work site will not raise a genuine issue of
       retained control where the employer’s responsibility was primarily focused on checking daily
       progress, not supervising the manner in which the work was done. Rogers v. West Construction
       Co., 252 Ill. App. 3d 103, 106, 109 (1993); see Calderon, 381 Ill. App. 3d at 347; Joyce, 371
Ill. App. 3d at 75.
¶ 90        Examining the testimony of Six Flags’ personnel, Small testified Campanella was not
       required to submit a daily work report, describing it as a standard, but not a routine, practice
       which was enforced. Except for the initial meeting before work began, Small had no other
       meetings with anyone from Campanella before Thomas fell. Small indicated he drove past the
       work site on one occasion, but did not observe anyone working on the ride or speak to any
       Campanella employees at that time.
¶ 91        Pohlman, Six Flags’ representative for the project, visited the work site “from time to time”
       to check on the progress of the project. Pohlman did not speak to Campanella’s workers about
       the tasks they performed and never observed anything amiss or unsatisfactory to cause him to
       request the work be performed in a different manner.
¶ 92        Pearsall visited the work site two or three times weekly. His conversations with
       Campanella workers would be “small talk” about the progress of the work. Pearsall did not
       recall Campanella workers mentioning any problems to him. Pearsall did not provide
       suggestions or instructions to Campanella’s workers. Pearsall observed Campanella workers
       using fall protection, but he did not recall having any conversations with Campanella
       personnel regarding fall protection. Pearsall did not know who, if anyone, from Six Flags was
       monitoring Campanella’s work for compliance with the fall-protection requirements.
¶ 93        As to the testimony of Campanella’s personnel, Pete could not recall the number of times
       he observed Pohlman and Pearsall at the site prior to Thomas’s fall. Zupec testified that, in
       general, Pearsall would be present daily to ensure Campanella was working. Zupec did not
       recall any particular conversations with Pearsall while at the work site. Zupec also did not
       recall any conversation with Pohlman about the job after work commenced. Zupec further did
       not think Pohlman contacted any other Campanella personnel after work commenced, because
       he would have learned of such contact.
¶ 94        The deposition testimony also generally establishes that Six Flags’ personnel had the
       authority to intervene if they observed unsafe working conditions, and Campanella would have
       responded to any concerns Six Flags’ personnel raised. Yet the record also establishes Six
       Flags’ personnel limited its involvement almost exclusively to monitoring Campanella’s
       progress on the project. Six Flags visited the work site to gauge how much of the work had
       been completed, but did not supervise the manner in which its contractor was performing the
       work. See Rogers, 252 Ill. App. 3d at 106, 109; Calderon, 381 Ill. App. 3d at 347; Joyce, 371
Ill. App. 3d at 75. The record does not establish any instance where Six Flags intervened for
                                                   - 21 -
       safety reasons, let alone the pervasive supervision of the work sufficient to raise a genuine
       issue regarding retained control.

¶ 95                                       Operational Control
¶ 96       Regarding operational control, we examine whether the contractor was free to perform the
       work in its own way, which personnel provided supplies and gave directions to the workers,
       and whether the employer was present during the incident. See Martens, 347 Ill. App. 3d at
       319. In this case, Pete testified Six Flags exercised no control over the operational details of
       this job. Campanella required and supplied safety harnesses for its employees working at
       heights. Zupec testified he and Thomas provided the only supervision given to Campanella
       employees on the project. Thomas was not following any instruction from Six Flags in
       performing his work. Six Flags’ personnel were not present at the work site on the date of the
       incident until after Thomas fell.
¶ 97       In sum, Donna has failed to raise a genuine issue of fact regarding retained control based on
       contractual, supervisory, or operational control over the project. Of course, a party may raise a
       genuine issue of fact regarding retained control through some mix of these forms of control.
       Martens, 347 Ill. App. 3d at 318. In this case, however, the evidence as to any form of control
       is insufficient to raise a genuine issue of material fact on the issue of vicarious liability.
       Accordingly, we conclude as a matter of law there is no vicarious liability on the part of Six
       Flags.

¶ 98                                 Direct Liability Under Section 414
¶ 99        We next consider whether Six Flags retained sufficient supervisory control such that it
       “may be directly liable for not exercising [its] supervisory control with reasonable care.” See
       Cochran, 358 Ill. App. 3d at 874. We determine whether Six Flags superintended the entire
       job, in which case Six Flags may be subject to liability for failing to prevent its contractors
       from doing even the details of the work in a way unreasonably dangerous to others, if it knew
       or by the exercise of reasonable care should have known the contractors’ work was being so
       done, and had the opportunity to prevent it by exercising the power of control which Six Flags
       retained. See Restatement (Second) of Torts § 414 cmt. b (1965). Six Flags would also be
       subject to liability if it knew or should have known the contractors have carelessly done their
       work in such a way as to create a dangerous condition, and failed to exercise reasonable care
       either to remedy it or by the exercise of its control cause the contractor to remedy it. See id. The
       best evidence of this sort of liability is the employer’s actual exercise of its discretionary
       authority to stop its contractor’s work. See Calderon, 381 Ill. App. 3d at 344; Wilkerson, 379
Ill. App. 3d at 497. This court has also considered whether the employer required compliance
       with extensive safety guidelines, conducted regular safety meetings and regular safety
       inspections, and whether the employer was required to approve the site safety plan and the
       minutes of the contractor’s safety meetings. See Wilkerson, 379 Ill. App. 3d at 497; Bokodi,
312 Ill. App. 3d at 1063.


                                                    - 22 -
¶ 100       Six Flags first argues that Donna has forfeited any argument as to direct liability on appeal
        by failing to cite authority supporting it in her appellate brief. Illinois Supreme Court Rule
        341(h)(7) (eff. Feb. 6, 2013) states that the appellant’s brief “shall contain the contentions of
        the appellant and the reasons therefor, with citation of the authorities and the pages of the
        record relied on.” Generally, arguments unsupported by citation of proper authority are
        forfeited. E.g., Nelson v. County of Kendall, 2013 IL App (2d) 120635, ¶ 9. In this case,
        however, as previously noted, Donna has cited Wilkerson and Bokodi, which are direct liability
        cases. Although we have already explained why Wilkerson and Bokodi do not fully reflect the
        current state of the case law, we conclude Donna’s citation of these cases suffices to avoid
        forfeiture of her direct liability argument.
¶ 101       On the merits, the record establishes Six Flags did not superintend the job. Indeed, the
        testimony from Burg, Donna’s own expert witness, faults Six Flags for failing to perform the
        role of superintendent over its contractors.8 Six Flags required Campanella to submit a safety
        plan and to comply with its safety requirements, but these were not substantially different from
        Campanella’s own safety standards. Six Flags did not conduct regular safety meetings and
        regular safety inspections, and there is no indication Six Flags exercised any authority it had to
        stop Campanella’s work.
¶ 102       In her brief, Donna also asserts Six Flags personnel had actual and constructive knowledge
        of the hazardous condition created when the gearbox was removed, a hole on the platform was
        created thereby, and Campanella’s fall protection equipment was inadequate. The employer’s
        “ ‘knowledge, actual or constructive, of the unsafe work methods or a dangerous condition is a
        precondition to direct liability.’ ” Calderon, 381 Ill. App. 3d at 347 (quoting Cochran, 358 Ill.
        App. 3d at 879-80). Yet where the employer “has an insufficient opportunity to observe unsafe
        working conditions, then knowledge will not be inferred and direct liability will not ensue.”
        Calderon, 381 Ill. App. 3d at 347.
¶ 103       For example, in Madden v. F.H. Paschen/S.N. Nielson, Inc., 395 Ill. App. 3d 362, 364-65
        (2009), Madden, a maintenance worker employed at Amos Alonzo Stagg High School (Stagg
        High School), was setting up a projection screen on the stage of the school’s theater when he
        stepped backwards and accidentally fell into the theater’s uncovered orchestra pit. He alleged
        that the resulting nine-foot drop caused him severe injuries that left him permanently disabled.
        Id. at 365. As the Stagg High School theater had been under construction, Madden brought a
        negligence action against general contractor F.H. Paschen/S.N. Nielson, Inc. (Paschen),
        construction manager Jacobs Facilities, Inc. (Jacobs), architect VOA & Associates (VOA), and
        the design consultant retained by VOA for the project, Schuler & Shook (Schuler), seeking
        damages for his injuries. Id. The trial court granted summary judgment in favor of defendants


            8
               In his deposition, Burg suggested Six Flags was legally required to superintend the job, but Donna
        made no such argument in her opposition to the motion for summary judgment or in this appeal. Thus,
        it is significant that Burg’s assessment of the facts is consistent with the deposition testimony from both
        Six Flags’ and Campanella’s personnel on this point, which is detailed in our discussion of whether Six
        Flags exercised supervisory control over Campanella’s work on the project.
                                                        - 23 -
        Paschen, Schuler, and Jacobs; Madden appealed the summary judgments entered in favor of
        Schuler and Jacobs. Id.
¶ 104       On appeal, this court rejected Madden’s argument that Schuler and Jacobs could be
        directly liable under section 414 of the Restatement (Second) of Torts:
                    “The record shows that neither defendant had contact with Madden on the night of
                his accident, and there is no evidence that they knew or could have known that he
                would be setting up a screen in the theater, let alone his dangerous proximity to the pit
                while performing the action, or that they retained any control that would enable them to
                prevent him from carrying on this action in such a dangerous manner.” Id. at 385.
¶ 105       In this case, even assuming Six Flags retained sufficient control to have prevented
        Thomas’ fall, there is no evidence Six Flags personnel had any contact with the job site on the
        date of the incident, knew the platform would be removed, or that Thomas would remove his
        fall protection gear. Pohlman did not specifically discuss the use of fall protection on the
        platform with Pete. Pearsall did not recall having any conversations with Campanella
        personnel to plan what would happen after the gear box was removed. Zupec was unsure
        whether the platform and gearbox would be removed together or separately. Zupec and
        Thomas first discussed removing the entire platform versus removing the gear box separately
        approximately one week before the gear box was ultimately removed. Zupec did not recall
        discussing the hole that would be created by removing the gear box with Thomas or any Six
        Flags personnel.
¶ 106       Based on this record, there is no evidence Six Flags’ personnel knew or should have known
        Campanella planned to remove the gearbox from the platform separately, instead of removing
        the entire platform, and did not know of the conditions at the jobsite at the time of the injury.
        Thus, while Pearsall knew in general that removing the gear box would leave a hole in the
        platform at the top of the structure, the record does not establish Six Flags’ personnel knew or
        should have known Campanella was performing the work in an unsafe manner or creating a
        hazardous condition. See Cochran, 358 Ill. App. 3d at 879-80.
¶ 107       In short, Donna has failed to show a genuine issue of material fact existed regarding Six
        Flags’ alleged direct liability for the incident at issue. Given our earlier conclusion that Donna
        also failed to raise a genuine issue of fact regarding vicarious liability in this matter, we
        conclude the circuit court did not err in entering summary judgment on Donna’s construction
        negligence claims.

¶ 108                              Premises Liability Under Section 343
¶ 109        We now consider whether summary judgment was properly granted on plaintiff’s premises
        liability theory. “A possessor of land can be liable for physical harm caused to his invitees by a
        dangerous condition on the land if the defendant knew or should have known that the condition
        involved a reasonable risk of harm.” (Emphasis in original.) Wilkerson, 379 Ill. App. 3d at 497
        (citing Restatement (Second) of Torts § 343 (1965)). The possessor of land, however, will not
        be liable where there is no evidence of such knowledge. Joyce, 371 Ill. App. 3d at 80; Cochran,
358 Ill. App. 3d at 873.

                                                    - 24 -
¶ 110        As previously discussed, the record does not establish a genuine issue regarding Six Flags’
        actual or constructive knowledge of the conditions that resulted in the incident at issue in this
        case. Similarly, the record does not establish a genuine issue regarding Six Flags’ actual or
        constructive knowledge of the creation of the condition by the decision to remove the gearbox
        first, given Six Flags’ awareness that Campanella provided fall-protection equipment to its
        employees working at heights. Accordingly, the circuit court did not err in entering summary
        judgment on Donna’s premises liability claims.

¶ 111                                        CONCLUSION
¶ 112       For all of the aforementioned reasons, the judgment of the circuit court of Cook County is
        affirmed.

¶ 113      Affirmed.




                                                   - 25 -